Hooker, J.
The appellant’s intestate, Hon. Chauncey Joslyn, was a circuit judge from November 7, 1882, or before, to the time of his death, in 1889. At the November election, in 1882, an amendment to the Constitution, raising the salaries of circuit judges $1,000 per annum, was adopted. Article 20, § 2, of the Constitution, provides that ‘ ‘ all the amendments shall take effect at the commencement of the year after their adoption. ” It was the uniform practice to treat the 1st of January succeeding the *443adoption of amendments as the time of their taking effect, and this course was followed by the State officers in the payment of the increased salaries to judges.
In 1876 an amendment was adopted permitting the submission of amendments to the electors at the local elections held upon the occasion of the annual township meeting, and a question subsequently arose as to when amendments became operative. This was settled in the case of Seneca Mining Co. v. Secretary of State, 82 Mich. 573 (9 L. R. A. 770), where it was held that amendments take effect from the time of their ratification, where adopted after the adoption of the amendment of 1876. It followed that the application of this rule to the amendment in relation to salaries of circuit judges entitled them to increased salaries from November 7, 1882; but no such payment was made until 1891, when an act was passed authorizing the payment of $147.20 to each of the persons who were circuit judges from November 7, 1882, to January 1, 1883, or their legal representatives. Act No. 105, Pub. Acts 1891. Judge Joslyn being dead, the appellant was appointed administrator, and received the sum mentioned from the State. An order was made by the probate court allowing the sum of $124 to the widow, from which an appeal was taken to the circuit court, where the order was affirmed.
The question before us is whether this fund was subject to such disposition, it being contended that it belongs to the heirs of the estate, to whom it was granted by the legislation mentioned, and that it is not properly a portion of the assets of Judge Joslyn’s estate. We think this position untenable. This money was earned by Judge Joslyn, and under the amendment, as construed in the case cited, was a valid claim against the State, subject to collection and distribution by his administrator, like any other chose in action.
It follows that the orders of the circuit and probate courts should be affirmed, with costs. It will be so certified.
The other Justices concurred.